               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

EVERETT J. GILLUM,                                )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )      Case No. CIV-19-309-SLP
                                                  )
WARDEN, JAMES YATES, et al.,                      )
                                                  )
                            Respondent.           )

                                          ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Bernard

M. Jones [Doc. No. 7] filed April 9, 2019, wherein he recommends that Plaintiff’s action

be transferred to the United States District Court for the Eastern District of Oklahoma.

Plaintiff has filed two documents titled “Motion for Waiver” on April 17, 2019 and April

24, 2019 [Doc. Nos. 8 & 9] which the Court construes, based on their content, as consent

by Plaintiff to the transfer recommended by Judge Jones. Therefore, the Report and

Recommendation of the Magistrate Judge is ADOPTED and the Clerk of the Court is

directed to transfer this matter to the United States District Court for the Eastern District

of Oklahoma.

       IT IS SO ORDERED this 24th day of April, 2019.
